 NOT FOR PUBLICATION
                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEW JERSEY


        CHAMBERS OF                                                 MARTIN LUTHER KING COURTHOUSE
   SUSAN D. WIGENTON                                                        50 WALNUT ST.
  UNITED STATES DISTRICT JUDGE                                            NEWARK, NJ 07101
                                                                              973-645-5903

                                         February 14, 2019


Shelley L. Stangler, Esq.
155 Morris Avenue, 2nd Floor
Springfield, NJ 07081
Counsel for Plaintiff

 Elizabeth F. Lorell, Esq.
Jeffrey A. Kopco, Esq.
Gordon, Rees, Scully & Mansukhani LLP
18 Columbia Turnpike, Suite 220
Florham Park, NJ 07932
Counsel for Defendants City of Paterson, Jerry Speziale, & Troy Oswald


             LETTER OPINION FILED WITH THE CLERK OF THE COURT

       Re:     Soto v. City of Paterson, et al.
               Civil Action No. 18-11311 (SDW) (SCM)


Counsel:

       Before this Court are Plaintiff’s 1) Motion for Reconsideration of this Court’s December
10, 2018 Opinion and Order which granted Defendants City of Paterson, Jerry Spezieale, and Troy
Oswald’s (collectively, “Defendants”) motion to dismiss, and 2) Motion to Amend the Complaint.
This Court having considered the parties’ submissions and having reached its decision without oral
argument pursuant to Federal Rule of Civil Procedure 78, and for the reasons discussed below,
DENIES the Motion for Reconsideration, and GRANTS the Motion to Amend.


DISCUSSION
       A. Standard of Review

       Although the Federal Rules of Civil Procedure “do not expressly authorize motions for
reconsideration, Local Civil Rule 7.1(i) provides for such review.” Sch. Speciality, Inc. v.
Ferrentino, Civ. No. 14-4507, 2015 WL 4602995, at *2-3 (D.N.J. July 30, 2015). A party moving
for reconsideration must file its motion within fourteen (14) days “after the entry of the order or
judgment on the original motion” and set “forth concisely the matter or controlling decisions which
the party believes the . . . Judge has overlooked.” L. Civ. R. 7.1(i). A motion for reconsideration
is “an extremely limited procedural vehicle,” Ferrentino, 2015 WL 4602995 at *2 (internal
citations omitted), which is to be granted “sparingly.” A.K. Stamping Co., Inc. v. Instrument
Specialties Co., Inc., 106 F. Supp. 2d 627, 662 (D.N.J. 2000). Motions to reconsider are only
proper where the moving party shows “(1) an intervening change in the controlling law; (2) the
availability of new evidence that was not available when the court [reached its original decision];
or (3) the need to correct a clear error of law or fact or to prevent manifest injustice.” Max’s
Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999). Mere disagreement with a court’s
decision is not an appropriate basis upon which to bring a motion for reconsideration as such
disagreement should “be raised through the appellate process.” U.S. v. Compaction Sys. Corp., 88
F. Supp. 2d 339, 345 (D.N.J. 1999).
        Pursuant to Federal Rule of Civil Procedure 15(a), leave to amend pleadings “shall be
freely given as justice so requires.” Fed. R. Civ. P. 15(a). However, it is within the court’s
discretion to deny such a request upon a finding of “undue delay, bad faith or dilatory motive on
the part of the movant, repeated failure to cure deficiencies by amendments previously allowed,
undue prejudice to the opposing party by virtue of allowance of the amendment, or futility of the
amendment.” Lorenz v. CSX Corp., 1 F.3d 1406, 1413-14 (3d Cir. 1993) (citing Foman v. Davis,
371 U.S. 178, 182 (1962)).
         B. The December 10, 2018 Opinion and Order Are Not Clearly Erroneous or Contrary to
            Law

        This Court’s December 10th Opinion clearly identified and applied the proper legal
standard for motions to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6) and Section
1983 claims. 1 Plaintiff does not identify any intervening change in the relevant law, but rather
points to previously issued decisions, some nearly forty-years old, that it believes this Court should
now address. 2 Nor does Plaintiff point to new evidence that was unavailable at the time this Court
entered its decision. Consequently, Plaintiff’s motion is only proper if this Court’s decision
contains an error of fact or law that, if left uncorrected, would result in manifest injustice. Plaintiff
identifies no such error. Rather, Plaintiff challenges this Court’s legal conclusions that the facts,
as pled, failed to establish liability by the moving defendants. In essence, Plaintiff does nothing
more than invite this Court to “rethink” its holding. This is not an appropriate basis upon which
to seek reconsideration. See Oritani Sav. & Loan Ass’n v. Fid. & Deposit Co. of Md., 744 F. Supp.
1311, 1314 (D.N.J. 1990). Accordingly, Plaintiff’s motion for reconsideration will be denied.



1
  To the extent Plaintiff challenges this Court’s decision because of its inclusion of a reference to respondeat
superior liability, that challenge is unavailing. (D.E. 33-1 at 6-7.) Although the decision contains a single sentence
referring to respondeat superior in the section setting out the legal elements of Section 1983 claims, the Court’s
analysis did not refer to or rely on that basis of liability when analyzing Plaintiff’s claims.
2
  See D.E. 33-1 at 1-2, 6-9 (arguing, for example, that this Court should consider Fagan v. City of Vineland, 22 F.3d
1283 (3d Cir. 1978)).


                                                          2
        Plaintiff’s Motion to Amend, however, will be granted. 3 Although Plaintiff could have
saved all involved significant time and effort had she moved to amend before the parties had
briefed, and this Court had ruled on, Defendants’ motion to dismiss, Federal Rule of Civil
Procedure 15(a) requires courts to liberally grant leave to amend. Therefore, finding no undue
prejudice to Defendants, Plaintiff’s motion will be granted. 4
CONCLUSION

      For the reasons set forth above, Plaintiff’s Motion for Reconsideration of this Court’s
December 10, 2018 Opinion and Order is DENIED. Plaintiff’s Motion to Amend is GRANTED.
An appropriate order follows.


                                                                ___/s/ Susan D. Wigenton_____
                                                                SUSAN D. WIGENTON, U.S.D.J.



Orig: Clerk
cc:   Parties
      Steven C. Mannion, U.S.M.J.




3
  Because Plaintiff failed to comply with Local Civil Rule 15.1(a)(2) in moving for leave to amend, in addition to
filing a clean copy of the Amended Complaint, Plaintiff must also file a copy of the Amended Complaint that
indicates how it differs from the initial Complaint “by bracketing or striking through materials to be deleted and
underlining materials to be added.” Plaintiff must also ensure that both the caption and the substance of the
Amended Complaint accurately reflect that Plaintiff voluntarily withdrew claims brought by Yolando Soto and
Adrianna Soto in their individual capacities. (D.E. 28 at 5; D.E. 19-1 ¶ 7.)
4
  This Court is not convinced at this juncture that Plaintiff’s amendment is futile, but takes no position on whether
the Amended Complaint can withstand a second motion to dismiss.


                                                           3
